Case 20-13095-elf           Doc 42   Filed 08/19/20 Entered 08/20/20 09:46:16           Desc Main
                                     Document Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In re:                                     : CHAPTER 11
                                           :
MASTER REPLICAS GROUP, INC.,               :
                                           : Case No. 20-13095 (ELF)
                                           :
                        Debtor.            :
__________________________________________:


   FIRST INTERIM ORDER (I) AUTHORIZING USE OF CASH COLLATERAL; (II)
     GRANTING ADEQUATE PROTECTION; (III) SCHEDULING A FURTHER
              HEARING; AND (IV) GRANTING RELATED RELIEF


                      19th day of _____________,
        AND NOW, this ____          August       2020, upon consideration of the Debtor’s

Emergency Motion for Interim and Final Orders (i) Authorizing Use of Cash Collateral; (ii)

Granting Adequate Protection; (iii) Scheduling a Further Hearing; and (iv) Granting Related

Relief and the request for expedited hearing thereon in accordance with Local Bankruptcy Rule

5070-1(g) (the “Motion”); and having heard the statements of Debtor’s counsel and the

statements of other parties in interest who appeared; and it appearing that the Court has

jurisdiction over this mater pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this is a

core proceeding pursuant to 28 U.S.C. §157(b)(2); and it appearing that the Motion is in the best

interests of the Debtor; its estate, and its creditors; and adequate notice of the Motion having

been given; and it appearing that no other notice need be given; and after due deliberation and

sufficient cause therefore, it is hereby:

        ORDERED, that the Motion is GRANTED on an interim basis to the extent provided

herein; and it is further
Case 20-13095-elf          Doc 42   Filed 08/19/20 Entered 08/20/20 09:46:16               Desc Main
                                    Document Page 2 of 4



        ORDERED, that the Debtor is AUTHORIZED to use the Cash Collateral on an interim

basis in accordance with the First Interim Budget (attached to the Motion as Exhibit “A”),

subject, however, to a per line item variance of 10% for the period from August 9, 2020 through

the date of the next hearing on the Motion (the “Interim Period”) as set forth in this Interim

Order; and it is further

        ORDERED, that, as adequate protection for the use of cash collateral as provided in the

Interim Order TD Bank, N.A. (“TD Bank”) is hereby granted (x) replacement liens in its

prepetition collateral to the same extent, validity and priority of its prepetition liens, for the

diminution in value of such creditor’s prepetition liens in cash collateral caused by the Debtor’s

use and expenditure of cash collateral without the necessity of filing any documents or otherwise

complying with non-bankruptcy law in order to perfect security interests and record liens, with

such perfection being binding upon all parties including, but not limited to, any subsequently

appointed trustee either under chapter 11 or any other chapter of the Bankruptcy Code (the

“Replacement Liens”), and (y) to the extent the Replacement Liens are insufficient to secure the

amount of any post-petition diminution in value of cash collateral, a superpriority administrative

expense claim under section 507(b) of the Bankruptcy Code with priority in payment over any

and all unsecured claims and administrative expense claims against the Debtor (the

“Superpriorty Claim”), and the priority of any such Superpriority Claim granted herein shall

have the same priority of the prepetition liens of the holders of any such claims; (ii) the Debtor is

authorized and directed to make monthly loan payments to TD Bank in accordance with the

budget attached hereto as Exhibit A (the “First Interim Budget”);




                                                   2
Case 20-13095-elf         Doc 42    Filed 08/19/20 Entered 08/20/20 09:46:16              Desc Main
                                    Document Page 3 of 4



          ORDERED, that nothing in this Order shall constitute an adjudication as to the validity,

extent, or priority of any prepetition liens and security interests in the Debtor’s property; and it is

further

          ORDERED, that a copy of this Order shall be served by the Debtor or its counsel by

electronic mail and/or U.S. Mail upon: (i) the Office of the United States Trustee; (ii) TD Bank;

(iii) the Subchapter V Trustee (iv) counsel for any Official Committee of Unsecured Creditors, if

one has been appointed or, if not, the Debtor’s 20 largest unsecured creditors as identified in its

bankruptcy petition; (v) the Debtor; and (vi) any person requesting notice pursuant to Fed. R.

Bankr. P. 2002, and, that said notice shall be sufficient and proper and in accordance with the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of this Court; and it is further

          ORDERED, that any objections to the Motion or the Debtor’s further use of Cash

Collateral, shall be filed with the Court and served upon (i) counsel to the Debtor, Robert M.

Greenbaum, Esquire, Smith Kane Holman, LLC, 112 Moores Road, Suite 300, Malvern, PA

                                            September 7
19355, so as to be received on or before ________________ ___, 2020. In the event that no

objections are timely filed and served in accordance with this Interim Order, the Court may enter

an order granting the Motion, authorizing the Debtor’s further use of the Cash Collateral, without

further notice; and it is further

          ORDERED, that a further or final hearing in accordance with Fed. R. Bankr. P.

4001(b)(2) to consider the Debtor’s use of the Cash Collateral shall be heard telephonically in

Courtroom No. 1 of the United States Bankruptcy Court, 900 Market Street, Philadelphia,

Pennsylvania 19107 at 11:00 a.m. (Eastern Time) on September 9, 2020; and it is

further




                                                   3
Case 20-13095-elf   Doc 42   Filed 08/19/20 Entered 08/20/20 09:46:16   Desc Main
                             Document Page 4 of 4




                              ______________________________________
                              ERIC L. FRANK
                              U.S. BANKRUPTCY JUDGE




                                        4
